Exhibit 10.4
 

  As of May 22, 2012  

 


Hoku Corporation
Hoku Materials, Inc.
1288 Ala Moana Blvd., Suite 220
Honolulu, Hawaii 96814
Attention: Chief Executive Officer


Re:       Financing Costs Reimbursement


Ladies and Gentlemen:


Reference is made to the Credit Agreement (as amended, the “Credit Agreement”)
dated as of May 24, 2010 between Hoku Corporation (“Hoku”), as borrower, and
China Merchants Bank Co., Ltd., New York Branch, as lender (the “Lender”), as
amended by that Amendment No. 1 to Credit Agreement dated as of the date hereof
(“Amendment No. 1”).  Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.


As an inducement and condition to the Lender’s willingness to provide a term
credit facility in an aggregate principal amount of up to $20,000,000 to Hoku on
the terms and conditions set forth in the Credit Agreement, Hoku requested its
parent company, Tianwei New Energy Holdings Co., Ltd. (“Tianwei”), and Tianwei
provided cash collateral of approximately 106% of the face amount of the Letter
of Credit in Renminbi (RMB) (“Cash Collateral”) in favor of the Issuing Bank as
security for the reimbursement obligations now or hereafter arising from draws
under the Letter of Credit (the “Tianwei LC Obligations”).  As a continuing
inducement and condition to the Lender’s willingness to extend the maturity and
make other modifications with respect to the financing provided under the Credit
Agreement, Tianwei has agreed to extend the term of the Letter of Credit and to
continue to provide the Cash Collateral in favor of the Issuing Bank to secure
the Tianwei LC Obligations.


Reimbursement Obligations


Notwithstanding (i) anything to the contrary herein or in any other document or
agreement by or among any of the parties hereto and/or (ii) the occurrence or
non-occurrence of the Maturity Date (as defined in the Credit Agreement) of the
Loan (as defined in the Credit Agreement), and in consideration of Tianwei’s
providing and continuing to provide the Cash Collateral, Hoku agrees to
reimburse Tianwei for the Tianwei LC Obligations and all interest, fees and
expenses incurred by Tianwei in providing and continuing to provide the Cash
Collateral or in connection with or related to the Letter of Credit (including
extending the term thereof) or the Credit Agreement, including but not limited
to Amendment No. 1 and any financing fees (collectively, the “Reimbursement
Obligations”), by promptly paying all amounts of the Reimbursement Obligations
in immediately available funds to the bank account specified by Tianwei, without
any requirement of presentment, demand, protest or further notice by Tianwei or
any other person.
 
 
1

--------------------------------------------------------------------------------

 


Hoku Materials Guarantee


In consideration of Tianwei’s providing and continuing to provide the Cash
Collateral, Hoku Materials, Inc. (“Hoku Materials”) hereby irrevocably and
unconditionally, as primary obligor, undertakes and guarantees the full, prompt
and complete performance by Hoku of the Reimbursement Obligations, and the due
and punctual payment of all sums then or subsequently payable by Hoku to Tianwei
under this letter agreement (including any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of Hoku (or would accrue but for the operation of
applicable bankruptcy or insolvency laws)) when the same shall become due
(whether at stated maturity, upon acceleration or otherwise) (the “Subsidiary
Guarantee”).  The Subsidiary Guarantee is a guaranty of payment and not of
collection.


The obligations of Hoku Materials under this letter agreement shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:


(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of Hoku or any other guarantor or any other person
or entity under this letter agreement or any other agreement or instrument
entered into or delivered in connection herewith, by operation of law or
otherwise;


(ii)            any modification or amendment of or supplement to this agreement
or any other agreement or instrument entered into or delivered in connection
herewith;


(iii)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of Hoku or any other guarantor or
any other person or entity under this letter agreement or any other agreement or
instrument entered into or delivered in connection herewith;
 
 
2

--------------------------------------------------------------------------------

 


(iv)           any change in the corporate or other existence, structure or
ownership of Hoku or any other guarantor or any other person or entity, or any
insolvency, bankruptcy, suspension of payments, reorganization or other similar
proceeding affecting Hoku or any other guarantor or any other person or entity
or any of their assets or any resulting release or discharge of any obligation
of Hoku or any other guarantor or any other person or entity contained in this
letter agreement or any other agreement or instrument entered into or delivered
in connection herewith;


(v)            the existence of any claim, set-off or other rights that Hoku
Materials may have at any time against Hoku or any other guarantor, Tianwei or
any other person or entity, whether in connection with this letter agreement or
any other agreement or instrument entered into or delivered in connection
herewith or any unrelated transactions, provided that nothing contained in this
letter agreement shall prevent the assertion of any such claim by separate suit
or compulsory counterclaim;


(vi)           any invalidity or unenforceability relating to or against any
other guarantor or any other person or entity for any reason of this letter
agreement or any other agreement or instrument entered into or delivered in
connection herewith, or any provision of applicable law or regulation purporting
to prohibit the payment of any amount payable pursuant to this letter agreement
or any other agreement or instrument entered into or delivered in connection
herewith by any other guarantor or any other person or entity; or


(vii)          any other act or omission to act or delay of any kind by any
other guarantor, any other party to this letter agreement or any other agreement
or instrument entered into or delivered in connection herewith, Tianwei or any
other person or entity, or any other circumstance whatsoever which might, but
for the provisions of this clause (vii), constitute a legal or equitable
discharge of or defense to any obligation of Hoku Materials hereunder.


Hoku Materials shall be liable under the Subsidiary Guarantee only for amounts
aggregating up to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provision of any other applicable law.


The obligations of Hoku Materials hereunder shall remain in full force and
effect until all amounts payable by Hoku under this letter agreement shall have
been paid in full.  If at any time any payment of any obligation hereunder is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of Hoku or otherwise, Hoku Materials’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
 
 
3

--------------------------------------------------------------------------------

 


Hoku Materials irrevocably waives:


(i)             acceptance hereof, presentment, demand, protest and any notice
not provided for hereunder, as well as any requirement that at any time any
action be taken by any person or entity against Hoku or any other guarantor or
any other person or entity;


(ii)            any right to which it may be entitled in connection with any
obligation of Tianwei to sue or initiate any action and/or complete an action
against Hoku or any other guarantor or any other person or entity prior to a
claim being made against Hoku Materials pursuant hereto;


(iii)            any right to which it may be entitled to have the assets of
Hoku or any other guarantor or any other person or entity first be used and/or
applied in full and/or depleted as payment of Hoku’s or any such other
guarantor's obligations hereunder, prior to any amounts being claimed from or
paid by Hoku Materials pursuant hereto; and


(iv)           any right to which it may be entitled to have its obligations
hereunder divided among itself and one or more other guarantors.


If Hoku Materials makes a payment with respect to any obligation hereunder, it
shall be subrogated to the rights of the payee against Hoku with respect to such
payment.


Grant of Security Interests


Each of Hoku and Hoku Materials hereby pledges and grants to Tianwei, and hereby
creates a continuing lien and security interest in favor of Tianwei in and to
all of its right, title and interest in and to the following, wherever located,
whether now existing or hereafter from time to time arising or acquired, as
security for the payment and performance of all its obligations under this
letter agreement:


(i)             all fixtures and personal property of every kind and nature
including all accounts (including health-care-insurance receivables), goods
(including inventory and equipment), documents (including, if applicable,
electronic documents), instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, general intangibles (including all payment intangibles),
money, deposit accounts, and any other contract rights or rights to the payment
of money;
 
 
4

--------------------------------------------------------------------------------

 


(ii)            all real property (including, for the avoidance of doubt, Hoku
Materials’ leasehold interest on property located in Pocatello, Idaho) and real
property rights and improvements; and


(iii)           all proceeds (as such term is defined in section 9-102 of the
Uniform Commercial Code as in effect from time to time in the State of New York)
and products of each of the foregoing, all books and records relating to the
foregoing, all supporting obligations related thereto, and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to Hoku or Hoku Materials, as applicable, from time to time
with respect to any of the foregoing.


Following request by Tianwei, each of Hoku and Hoku Materials shall grant
Tianwei a lien and security interest in all commercial tort claims that it may
have against any Person.


Miscellaneous


This letter agreement will become effective upon the execution and delivery
hereof.  This letter agreement constitutes the entire agreement between the
parties with respect to the subject matter of hereof.


This letter agreement shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state that would make the laws of any other jurisdiction applicable to this
letter agreement.


[Remainder of page is intentionally blank]
 
 
5

--------------------------------------------------------------------------------

 
 

  Very truly yours,  

 





 
TIANWEI NEW ENERGY HOLDINGS CO., LTD.
         
By:
/s/ Yin Xiaonan
   
Name:
Yin Xiaonan
   
Title:
General Manager

Agreed and accepted:
 
HOKU CORPORATION
         
By:
/s/ Scott Paul
   
Name:
Scott B. Paul
   
Title:
Chief Executive Officer
 





HOKU MATERIALS, INC.
         
By:
/s/ Scott Paul
   
Name:
Scott B. Paul
   
Title:
Chief Executive Officer
 




Signature Page to Reimbursement Letter Agreement -- $20 million loan